DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16, 18-22, and 25-30 are pending in the application, with claims 26-30 withdrawn. Claims 16, 18-22, and 25 are examined herein.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered and are partially persuasive. 

Applicant’s amendments to the claims overcome the claim objections of record.

Applicant’s cancellation of claim 23 removes the 35 U.S.C. 112(b) rejection of record. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 recites “wherein the uranium-containing material comprises at least one of U3Si2, USi, U3Si, U20Si16N3, and UN.” It is unclear from the claim whether the uranium-containing material comprises at least one of uranium silicide and uranium nitride, as recited in claim 16, in addition to U3Si2, USi, U3Si, U20Si16N3, and UN or if the claim is intending to further limit the uranium silicide/uranium nitride recited in claim 16. Similarly, claim 19 is indefinite because it is unclear whether the limitation “wherein the uranium-containing material comprises at least one of UN and U20Si16N3” is intended to mean the uranium-containing material additionally comprises at least one of UN and U20Si16N3 or whether the limitation is intended to further limit the uranium silicide/uranium nitride recited in claim 16. For purposes of examination, examiner assumes the limitations in claims 18 and 19 are intended to further limit the uranium silicide/uranium nitride of parent claim 16.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 18-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Parent claim 16 recites “wherein the uranium-containing material comprises at least one of uranium silicide and uranium nitride.” Claim 18 recites “wherein the uranium-containing material comprises at least one of U3Si2, USi, U3Si, U20Si16N3, and UN” and claim 19 recites “wherein the uranium-containing material comprises at least one of UN and U20Si16N3.” As explained above, Examiner interprets the limitations of claims 18 and 19 as intending to further limit the uranium silicide/uranium nitride of parent claim 16. However, the combination of materials listed in claim 18 and the combination of materials listed in claim 19 are broader than those listed in claim 16. Therefore claims 18 and 19 do not further limit parent claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 16, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 95008827 (“Perkins”) (citations refer to previously provided machine translation) in view of GB Publication No. 1082245 (“Martin”).
Regarding claim 16, Perkins discloses a sintered nuclear fuel pellet (Perkins, page 1, lines 13-15) comprising a matrix of UO2 and particles dispersed in the matrix (Perkins, page 1, lines 16-24), wherein the particles comprises a uranium-containing material (Perkins, page 1, lines 18-24; the particles may comprise UBX) wherein each of the particles is encapsulated by a metallic coating (Perkins, page 2, lines 51-55, page 3, lines 91-99), wherein the uranium-containing material has a uranium density that is higher than the uranium density of UO2 (Perkins, page 1, lines 18-24; the uranium-containing material may comprise UB2 which has a higher uranium density than the uranium density of UO-2 as disclosed in [00017] of the instant Specification), characterized in that the metallic coating consists of at least one metal chosen from the group of Mo, W, and Cr (Perkins, page 3, lines 80-81, page 3, lines 91-99).

Perkins does not disclose the uranium-containing material comprises at least one of uranium silicide and uranium nitride. 

Martin teaches a nuclear fuel pellet containing particles comprising a uranium-containing material wherein the uranium-containing material comprises uranium nitride (Martin, page 1, lines 60-77, page 2, lines 9-12; Examiner notes uranium nitride has a higher uranium density than the uranium density of UO-2 as disclosed in [00017] of the instant Specification).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include uranium nitride in the uranium-containing In re Leshin, 125 USPQ 416.  

Regarding claim 18, Perkins in view of Martin teaches the sintered nuclear fuel pellet according to claim 16. Martin further teaches wherein the uranium-containing material comprises UN (Martin, page 1, lines 60-77). A POSA would have been motivated to combine Perkins and Martin as discussed above with regards to claim 16. 

Regarding claim 25, Perkins in view of Martin teaches the sintered nuclear fuel pellet according to claim 16. Perkins further discloses wherein the particles have an extension that lies in the range from 100 microns to 2000 microns (Perkins, page 4, lines 139-142; the diameter of the particles may be between 5 microns and 300 microns which overlaps with the claimed range). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Martin further in view of JP Publication No. H11202072 (“Higuchi”) (citations refer to previously provided machine translation).
Regarding claim 19, Perkins in view of Martin teaches the sintered nuclear fuel pellet according to claim 16. Martin further teaches wherein the uranium-containing material comprises UN (Martin, page 1, lines 60-77, page 2, lines 9-12).

Martin does not teach the 15N enrichment of the uranium-containing material. 

Higuchi teaches a nuclear fuel pellet comprising uranium nitride particles wherein the nitrogen of the uranium nitride is enriched to contain a higher percentage of the isotope 15N than natural N (Higuchi, [0014], [0028]).

A POSA would have found it obvious to use a uranium-containing material having a higher percentage of 15N than natural N in the pellet of Perkins-Martin as taught by Higuchi because Higuchi teaches this is preferable due to the reduced absorption cross section of 15N (Higuchi, [0014]).

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Martin further in view of US Publication No. 2006/0285627 (“Lahoda”).

Regarding claim 20, Perkins in view of Martin teaches the sintered nuclear fuel pellet according to claim 16, but does not teach wherein the particles also comprise a neutron absorber.



	A POSA would have been motivated to include a neutron absorber with the uranium-containing material of Perkins-Martin as taught by Lahoda because Lahoda teaches this reduces cost and yields equivalent or superior reactivity hold-down (Lahoda, [0012]-[0014]).

Regarding claim 22, Perkins in view of Martin teaches the sintered nuclear fuel pellet according to claim 20. Lahoda further teaches wherein the neutron absorber comprises ZrB2 (Lahoda, [0023]). A POSA would have been motivated to combine Perkins, Martin, and Lahoda as discussed above with regards to claim 20. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Martin further in view of US Patent No. 4,997,596 (“Proebstle”).

Regarding claim 21, Perkins in view of Martin teaches the sintered nuclear fuel pellet according to claim 16, but does not teach the nuclear fuel pellet comprising absorbing particles distinct from the particles comprising the uranium-containing material. 

Proebstle teaches a sintered nuclear fuel pellet comprising absorbing particles comprising a neutron absorber (Proebstle, 3:41-46, 3:53-57, 4:23-5).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646